DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE and amendments filed on January 21, 2022.
Claims 1-20 are currently pending.
Claims 1, 11, and 16 have been amended.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The previous rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102 & 103
The prior art rejections have been withdrawn in view of Applicant’s amendment and argument.  See below for details.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
Beginning on page 6 of remarks, Applicant argues that the prior art, Agarwal, does not teach the amended limitations in claims 1, 11, and 16.  The claims have been amended to include “the user and the entity are different members of the social networking system.”  Examiner agrees.  The prior art does not teach: “predicting, by a computing system, one or more actions that a user may take while accessing a page associated with an entity of a plurality of entities represented on a social networking system based on one or more first machine learning models, wherein the user and the entity are different members of the social networking system…” as argued on page 7.  The closest prior art of record, Zhang et al., “A Sequential Decision Formulation of the Interface Card Model for Interactive IR” teaches card display based on a probability distribution over user states but does not teach the machine learning and card ranking claimed.  Therefore, Applicant’s arguments are persuasive and the rejection is withdrawn.


Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121